DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: step 312 in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4. 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0349012 to Chopra et al. (“Chopra”) in view of US 9,471,245 to Shilane et al. (“Shilane”).
Regarding claim 1, Chopra discloses a system for data backup, comprising:
a memory having computer-readable instructions stored therein (see paragraph 80);
a processor configured to execute the computer-readable instructions to:
receive a request for full data and/or incremental backup for a volume (step 200, see fig. 2 and paragraph 49);
	perform a full backup of the volume based on a first block size in response to a full data backup request (step 216, see fig. 2 and paragraph 57, the full backup data is stored);
generate a digital fingerprint of the full backup (step 202, see fig. 2 and paragraph 50);
determine if the full backup exists on a backup media based on the generated digital fingerprint (step 204, see fig. 2 and 51);
upload the full backup to the backup media if it is determined that the first backup is unavailable on the backup media (step 216, see fig. 2 and paragraph 57, the full backup data is stored); and
perform an incremental backup in response to an incremental backup request (see fig. 3, an incremental backup is performed).
Chopra does not disclose the incremental backup is performed based on a second block size, wherein the second block size is substantially smaller than the first block size. Shilane discloses an incremental backup system wherein the block size can be adjusted to improve transfer efficiency (see col. 3, line 42-col. 4 line 11 of Shilane). It would have been obvious at the time the application was filed 
Regarding claim 10, Chopra discloses a system for full and/or incremental data backup comprising:
a memory having computer readable instructions stored therein (see paragraph 80);
a storage device having one or more volumes (client storage array 124, see fig. 1B and paragraph 30, the client storage array store one or more assets);
a processor configured to execute the computer-readable instructions to:
receive a request for data backup from the one or more volumes of the storage device (see step 200, fig. 2 and step 300, fig. 3);
determine if the request corresponds to a full data backup or an incremental data backup of the one or more volumes (step 200 corresponds to receiving a full backup request while step 300 corresponds to receiving an incremental backup request which would require determining which type of backup request is received);
perform the data backup (see figs. 2 and 3, a full backup or an incremental backup is performed); and
upload the data backup to a backup media and/or update one or more block maps for the one or more volumes, wherein the one or more block maps track changed blocks for the corresponding volumes (step 314, see fig. 3a).
Chopra does not disclose selecting a block size of the data backup based upon a type of backup and the incremental backup is performed based on a second block size, wherein the second block size is substantially smaller than the first block size. Shilane discloses an incremental backup system wherein the block size can be adjusted to improve transfer efficiency (see col. 3, line 42-col. 4 line 11 of Shilane). 
Regarding claim 16 and 19, Chopra discloses a computer-implemented method for performing a full and/or incremental data backup of a storage device, the method comprising:
accessing a storage device having one or more volumes (see fig. 1b and paragraph 27, the client storage array 124 has one or more assets 126);
receiving a request for a full data backup or an incremental data backup for the one or more volumes of the storage device (see step 200, fig. 2 and step 300, fig. 3);
performing the data backup (see figs. 2 and 3, a full backup or an incremental backup is performed); and
uploading the data backup to a backup media and/or updating one or more block maps for the one or more volumes, wherein the one or more block maps track changed blocks for the corresponding volumes (step 314, see fig. 3a).
Chopra does not disclose selecting a block size of the data backup based upon a type of backup and the incremental backup is performed based on a second block size, wherein the second block size is substantially smaller than the first block size. Shilane discloses an incremental backup system wherein the block size can be adjusted to improve transfer efficiency (see col. 3, line 42-col. 4 line 11 of Shilane). It would have been obvious at the time the application was filed to combine the adjustable block size of Shilane with the backup system of Chopra in order to improve data transfer efficiency. This would enable the possibility of an incremental block size that is smaller than the block size used for full backup.
	Regarding claims 11 and 18, the combination of references renders obvious the system and method wherein the processor is further configured to execute the computer-readable instructions to:

generate a digital fingerprint of the full backup (step 202, see fig. 2 and paragraph 50 of Chopra);
determine if the full backup exists on a backup media based on the generated digital fingerprint (step 204, see fig. 2 and 51 of Chopra);
upload the full backup to the backup media if it is determined that the first backup is unavailable on the backup media (step 216, see fig. 2 and paragraph 57 of Chopra, the full backup data is stored).
Regarding claims 2, 13, and 20, the combination of references renders obvious the system and method, wherein the processor is configured to execute the computer-readable instructions to:
identify one or (more) changed blocks of the volume for the incremental backup (step 302, see fig. 3a and paragraph 60 of Chopra);
upload the one or more changed blocks to the backup media (steps 308 and 310, see fig. 3a and paragraphs 63 and 64 of Chopra);
update a block map corresponding to the one more changed blocks (step 314, see fig. 3a and paragraph 66 of Chopra).
Regarding claim 3, the combination of references renders obvious the system wherein the processor is configured to execute the computer-readable instructions to perform data deduplication for the full backup based on the first block size (see paragraph 43 of Chopra, deduplication is based on a chunk).
Regarding claims 4 and 15, the combination of references renders obvious the system wherein the processor is configured to execute the computer-readable instructions to upload the full backup and/or incremental backup to a private cloud, a public cloud, an on-site backup media, an off-site backup media, or combinations thereof (see fig. 1A of Chopra, the backup storage system is over the network).
Regarding claim 7, the combination of references renders obvious the system wherein the processor is configured to execute the computer-readable instructions to perform a backup of a file system, a virtual disk, a data storage platform, a network storage device, or combinations thereof (see paragraph 28 of Chopra).
Regarding claims 8 and 12, the combination of references renders obvious the system wherein the processor is further configured to execute the computer-readable instructions to generate the digital fingerprint of the full backup using secure hash algorithm (see paragraph 43 of Chopra, the chunk identifier is a hash).
Regarding claim 9, the combination of references renders obvious the system wherein the processor is further configured to execute the computer-readable instructions to update block map of the blocks of the first backup if it is determined that the first backup is available on the backup media (see step 314, fig 3a of Chopra, the step is taken for each chunk that is different which would require that a version of the chunk is available on the backup media).
Regarding claim 14, the combination of references renders obvious the system wherein the processor is further configured to execute the computer-readable instructions to selectively perform data deduplication for the full data backup and/or incremental data backup (see figs 2 and 3a of Chopra; the system can perform a full backup or an incremental backup).
Allowable Subject Matter
Claims 5, 6, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132